COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Wilmer Ruiz Amador v. The State of Texas

Appellate case number:     01-12-00337-CR

Trial court case number: 1255221

Trial court:               338th District Court of Harris County, Texas

       The certification completed by the trial court in this case indicates that “the defendant has
waived the right of appeal.” This certification is not supported by the record presently before
this Court. In addition, the trial court signed an order appointing the Harris County Public
Defender’s Office (HCPD) to represent appellant on appeal, but no attorney has made an
appearance in this appeal on behalf of appellant, and the HCPD has no record of having been
appointed to this case.
       We therefore abate this appeal and remove it from this Court’s active docket.
        The trial court is directed to obtain from the HCPD the name of a lawyer to be assigned
to this case and to execute a written order containing the name, bar card number, and SPN
number of the assigned lawyer.
        Thereafter, we direct the trial court to conduct a hearing at which a representative of the
Harris County District Attorney’s Office and the assigned lawyer from the HCPD shall be
present. Appellant shall also be present for the hearing in person or, if appellant is incarcerated,
at the trial court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing. 1
       The trial court is directed to make written findings, contained in a separate written
document and not a docket sheet, regarding whether the State recommended a twenty-year cap
on confinement and whether appellant agreed to the recommendation. See Waters v. State, 124
S.W.3d 825, 826–27 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d) (an agreement that
places a cap on punishment is a plea bargain for purposes of Texas Rule of Appellate Procedure

1      Any such teleconference must use a closed-circuit video teleconferencing system that provides
       for a simultaneous compressed full motion video and interactive communication of image and
       sound between the trial court, appellant, and any attorneys representing the State or appellant. On
       request of appellant, appellant and his counsel shall be able to communicate privately without
       being recorded or heard by the trial court or the attorney representing the State.
25.2(a)(2)). The trial court is also directed to execute an amended certification of the right to
appeal consistent with the trial court’s findings. The certification must be signed by the judge,
appellant, and appellant’s counsel.
        The trial court shall have a court reporter record the hearing, and a reporter’s record of
the hearing shall be filed in this court within 30 days of the date of this order. A supplemental
clerk’s record containing the trial court’s findings, the order containing the information of the
assigned HCPD lawyer, and an amended certification shall be filed with the Clerk of this Court
within 30 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the abatement hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.

Judge’s signature:/s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: September 18, 2012